Citation Nr: 1302066	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-35 481	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran had active service from February 1963 to January 1966.  He died in November 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to service connection for the cause of the Veteran's death, and granted basic eligibility for Dependent's Educational Assistance, effective from November 20, 2008.  

The appellant has perfected a claim for entitlement to service connection for the cause of the Veteran's death.  The RO has appropriately adjudicated this claim both as a claim for dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1310, as well as under 38 U.S.C. § 1318.  In essence, 38 U.S.C. § 1310  and 38 U.S.C.A. § 1318  provide separate and alternative methods of obtaining VA dependency and indemnity compensation.  See generally, Green v. Brown, 10 Vet. App. 111, 114-5 (1997). 

All § 1318 bases for an award of DIC are an intrinsic part of a DIC claim in those cases in which a veteran had a totally disabling service-connected condition at the time of death.  In the present appeal, the Veteran was in receipt of a total disability evaluation based on individual unemployability at the time of his death.  VA is therefore required to consider the appellant's claim for DIC under all relevant laws, which includes § 1318.  The RO did so in its February 2009 decision as well as its June 2009 Statement of the Case (SOC). 

For the sake of clarity, the Board has accordingly bifurcated the appellant's perfected cause of death claim into two separate issues-namely, entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310, and entitlement to DIC under the provisions of 38 U.S.C. § 1318 . See Tyrues v. Shinseki, 23 Vet. App. 166   (2009) ["VA has the power to bifurcate a single claim and adjudicate different theories separately"].  Each will be addressed below.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran died in November 2008 due to hypertensive cardiovascular disease. 

2. At the time of the Veteran's death, service connection was in effect for: major depressive disorder, evaluated as 70 percent disabling; degenerative joint disease, right knee, evaluated as 10 percent disabling; chondromalacia, left knee, evaluated as 10 percent disabling, and pulmonary tuberculosis, moderately advanced, inactive, evaluated as 0 percent disabling.  He had a combined service-connected disability rating of 80 percent, effective from June 2007.  

3. A total disability rating based on individual unemployability due to service-connected disability (TDIU) was granted effective June 15, 2007. 

4. The Veteran was not evaluated as totally disabled for ten continuous years immediately preceding his death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than five years immediately preceding his death, and was not a former prisoner of war. 




CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The appellant was provided with 38 U.S.C.A. § 5103 -compliant notice in a January 2009 letter, which was prior to the initial adjudication of her appeal.  The notice advised her of the information and evidence necessary to substantiate her claim, and of her own and VA's respective responsibilities in obtaining evidence in connection with the claim.  She was specifically advised that VA may pay DIC if the Veteran "was continuously rated totally disabled due to service connected conditions for at least 10 years before death."

Concerning VA's duty to assist, the claims file contains the Veteran's service treatment records  and all outstanding and relevant post-service VA and private treatment records.  Additionally, the claims file contains the appellant's own statements in support of her claim.  The Board has carefully reviewed such statements and concludes that the appellant has not identified that further pertinent evidence exists outside the record.

In that regard, the Board recognizes that there appear to be outstanding medical records from Kent County Hospital, and that VA had yet to make an attempt to obtain those records.  As discussed in the Remand section below, because it is unclear whether such records would be relevant to the appellant's service-connection claim for the cause of the Veteran's death under 38 U.S.C.A. § 1310, the Board believes the AOJ should attempt to obtain such records before the cause of death claim is adjudicated. However, the Board finds that a remand to request these records before adjudicating the appellant's claim for DIC under 38 U.S.C.A. § 1318 on its merits is not required, as such records would in no way be relevant to the core question of whether the Veteran was in receipt of a total (100 percent) disability rating for a period of 10 years prior to the date of his death.  Such information is already clearly documented within the Veteran's claims folder. Under these circumstances, it appears that further development would serve no useful purpose and would instead result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the appellant's claim for DIC under the provisions of 38 U.S.C.A. 
§ 1318 have been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the appellant. 

The appellant has been accorded the opportunity to present evidence and argument in support of her claim.  She has retained the services of a representative, and declined an opportunity to testify at a personal hearing. 

II. Factual Background and Analysis

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse and to the children of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of his/her own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  The service-connected disability(ies) must have been (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the veteran's death, or (2) continuously rated totally disabling since the Veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  Id.  The total disability rating may be schedular or based on individual unemployability under 38 C.F.R. § 4.16.  38 C.F.R. § 3.22(c). 

The term "entitled to receive" means that, at the time of death, the veteran had service-connected disability(ies) rated totally disabling by VA but was not receiving compensation for reasons specified in the regulations which are not relevant here, or because the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  38 C.F.R. § 3.22(b). 

Claims under 38 U.S.C.A. § 1318  will be adjudicated based on decisions rendered during the veteran's lifetime.  38 C.F.R. § 20.1106.  Thus, the only possible ways for the appellant to prevail on a claim for benefits under 38 U.S.C.A. § 1318 would be: (1) meeting the statutory duration requirements for a total disability rating at the time of death; or (2) showing that such requirements would have been met but for CUE in a decision on a claim filed during the veteran's lifetime. 

Based on the evidence of record, the Board finds that the statutory requirements for an award of DIC benefits have not been met on any basis.  The Veteran was discharged from service in January 1966.  He died in November 2008. At the time of his death, service connection was in effect for major depressive disorder, evaluated as 70 percent disabling; degenerative joint disease, right knee, evaluated as 10 percent disabling; chondromalacia, left knee, evaluated as 10 percent disabling, and pulmonary tuberculosis, moderately advanced, inactive, evaluated as 0 percent disabling.  He had a combined service-connected disability rating of 80 percent.  He had also been granted a TDIU rating, effective June 15, 2007.  

Thus, the evidence of record fails to show that he was rated as totally disabled for a period of at least 5 years from the date of his discharge from active duty or for at least 10 years preceding his death.  The evidence also fails to show, and the appellant does not assert, that the Veteran was a prisoner of war.  Accordingly, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  

The Board need not review whether there is any other disorder of record that could have been service-connected and then assigned a total rating for the appropriate period of time, nor must it review whether a rating in effect prior to death could or should have been higher so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement."  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); see also 38 C.F.R. § 3.22 (2012).  The January 21, 2000, finalization of VA's modification of 38 C.F.R. § 3.22 prevented any consideration of such claims, including any claims pending on that date.  See Tarver.  Consideration of hypothetical entitlement to DIC benefits under 38 U.S.C.A. § 1318 is legally precluded in this case.  The Board adds that the appellant has not alleged or argued CUE in any prior ratings decision.

Thus, as the law is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is denied. 


REMAND

The Board's review of the claims folder reveals that further development is warranted on the claim for service connection for the cause of the Veteran's death.

In order to establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

According to the official death certificate, the Veteran died in November 2008, due to hypertensive cardiovascular disease.  As noted above, at the time of his death, service connection was in effect for major depressive disorder; degenerative joint disease, right knee; chondromalacia, left knee; and pulmonary tuberculosis, moderately advanced, inactive.  

First, the Board finds that an attempt must be made to obtain the terminal hospital records for the Veteran.  The death certificate indicated that the Veteran died in November 2008 while he was an outpatient in a hospital emergency room.  In a December 2008 Report of Contact, it was noted that the appellant reported that the Veteran died at Kent County Hospital, in Rhode Island.  The potential relevance of these records cannot be ignored as they could address the date of onset or etiology of the Veteran's cardiovascular disease.  Records from this hospital visit, although apparently only brief, should be obtained and associated with the claims folder.  VA has a duty to assist the appellant in substantiating her claim, and this duty includes attempting to help procure pertinent records. 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c),(e) (2012).  

Second, the Board notes that in a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In this case, a review of the VCAA notice letter dated in January 2009 showed that the RO failed to provide the appellant a statement of the conditions for which the Veteran was service-connected at the time of his death.  Although the appellant's representative subsequently submitted letters in February 2010 and in December 2012 listing the Veteran's service-connected disabilities, and the appellant submitted letters to VA, prior to the Veteran's death, regarding his various service-connected disabilities, since this matter must be remanded for other reasons, VA should nonetheless ensure that the appellant has complete and proper notice with regard to her claim.  Id.   

Finally, the Board acknowledges the representative's arguments in the December 2012 document titled "Appellant's Brief", in which the representative basically lists the Veteran's "elevated" blood pressure readings starting in service, and also cites post-service blood pressure readings starting in 2003.  The representative then noted that no medical professional diagnosed hypertension in service, despite the findings of record.  The representative basically argues that the evidence of record is at least in equipoise on whether the Veteran's hypertension had its initial onset in service (i.e., in-service blood pressure reading were a precursor to his later diagnosis), and that a grant of service connection for hypertension is warranted, which, based on the immediate cause of the Veteran's death being hypertensive cardiovascular disease, would also warrant a grant of service connection for the cause of the Veteran's death.  

In looking at the record, it appears that the Veteran was first diagnosed with and/or treated for hypertension in 1998.  A review of service treatment records (STRs) shows that the Veteran had a blood pressure reading of 140/90 (in January 1963), of 124/70 (in February 1963), and of 130/80 (in September 1965), but STRs show no complaint, finding, or treatment of hypertensive cardiovascular disease or hypertension.  Post-service, the Veteran was hospitalized in December 1965 for treatment for tuberculosis, but there was no finding of any hypertensive cardiovascular disease or hypertension.  Additionally, VA examinations in March 1974 and in June 1975 showed no report or finding of hypertensive cardiovascular disease or hypertension.  
 
VA treatment records of record are dated back to 2000, and show no specific finding of cardiovascular hypertensive disease per se.  In August 1999, the Veteran underwent cardiac catheterization which revealed no stenosis.  In January 2000, it was noted that he had hypertension, but he reported no recurrence of chest discomfort.  It was also noted that an EDG (electrocardiogram) revealed he had a normal sinus rhythm (NSR) and no ischemic changes.  The impression was non-cardiac chest pain.  Thereafter, a VA treatment record dated in February 2000 listed the Veteran's active medical problems as including:  "cor atheroscl unsp typ-ves" in June 1999, and hypertension NOS, in April 1998.  
 
According to the official Death Certificate, the Veteran died in November 2008, in a hospital emergency room as an outpatient.  The cause of death was listed as hypertensive cardiovascular disease, but there was no entry in the space for "approximate interval between onset & death". 

In a letter dated in January 2009, a VA physician indicated that the Veteran had been a patient and was being treated for multiple medical problems, such as hypertension, and chronic atherosclerosis.

Although it appears from the record that the Veteran's hypertension and/or hypertensive cardiovascular disease did not have an onset until well after his period of service, in consideration of the evidence of record showing some early elevated blood pressure readings and the representative arguments, the Board will recognize a duty to provide a VA examination or opinion here - noting that there is no medical opinion of record addressing the possibility of hypertension as a service-connectable contributing cause of the Veteran's death.  Because it remains unclear just what role, if any, elevated blood pressure readings and/or hypertension played in the Veteran's death, a medical opinion is needed to assist in making a determination as to whether the Veteran's hypertension may have been related to his military service.  See Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (holding that section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is 'necessary to substantiate the claimant's claim for a benefit').  Thus, the Board finds that a medical opinion should be obtained to determine whether there is any relationship between the Veteran's hypertension and his military service; and if so, whether this condition caused or materially contributed to the cause of the Veteran's death. 

Accordingly, the case is REMANDED for the following action:

1. Send the appellant an additional VCAA notice letter to comply with the Court's holding in Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

2. With any assistance needed from the appellant, obtain any pertinent records from the Veteran's terminal emergency room treatment (from Kent County Hospital), from the date of his death in November 2008, and associate any such records with the claims folder.  A negative reply should be requested.

3. After the above has been completed, refer the claims folder to an appropriate VA examiner in order to determine whether there is any relationship between the Veteran's hypertension and his military service.  Specifically, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertensive cardiovascular disease had it onset in service or was otherwise etiologically related to his active service.  The VA examiner/reviewer should review and discuss the blood pressure reading recorded during his active service, the blood pressure readings recorded post-service, and when the initial diagnosis of hypertension was rendered.  

If hypertensive cardiovascular disease is found to be related to service, the examiner should comment on whether this condition caused or materially contributed to the cause of the Veteran's death.  Consideration must be given to the certificate of death and any terminal medical records that are received.

A complete rationale should be provided for all opinions proffered and the foundation for all conclusions should be clearly set forth.  If any requested opinions cannot be made without resort to mere speculation, the examiner should so state, and provide a clear explanation (rationale) as to why this is so.

4. Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


